DETAILED ACTION
The Patent Board Decision dated 05/05/2022, in which the Examiner’s position was reversed, is acknowledged.  Claims 1, 5, 8-14, 18, 19, and 21-37 are allowed.

Reasons for Allowance
The following are the Examiner’s reasons for allowance:  as stated on page 8 of the Patent Board Decision dated 05/05/2022, the prior art of record does not teach an adhesive hydrocolloid composition having a moisture vapor transmission rate (MVTR) of greater than 800 g/m2/24 hours as recited in independent claim 1.  The closest prior art of record, Lipman, teaches absorbing liquid into their adhesive layer but is silent with respect to the flow of moisture through the adhesive layer (see pages 7-8 of Patent Board Decision).  The other cited prior art or record do not remedy the deficiencies of Lipman in teaching and/or suggesting the claimed invention.
 Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1, 5, 8-14, 18, 19, and 21-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615